By the Court.
It may not be done unless he has some written minutes or memorandum to amend by.
Judgment — Manifest error. Every issue in fact joined to the court or jury must be directly answered. That the defendants laid and collected said tax without law and right, is an inference of law; but the most material fact put in issue, viz. that said Oady was one of Mr. Foster’s adherents, the justice has not found, and without which it is impossible to know whether the inference he has made is right or wrong.